Exhibit 10.21.1

 

EXCHANGE AGREEMENT

 

This Exchange Agreement (“Agreement”), dated as of August 22, 2013, is entered
into by and among BBCN Bancorp, Inc., located at 3731 Wilshire Blvd, Suite 1000,
Los Angeles, California 90010 (“BBCN”), and Broadway Financial Corporation,
located at 5055 Wilshire Boulevard, Suite 500, Los Angeles, California 90036
(“Broadway”) with reference to the following facts:

 

WHEREAS, Broadway desires to acquire all of the issued and outstanding shares of
its Noncumulative Perpetual Preferred Stock, Series B (the “Series B Preferred
Stock”) in exchange for shares of its common stock (“Common Stock”) on the terms
and conditions set forth in this Agreement; and

 

WHEREAS, BBCN is currently the owner of 100,000 shares, comprising all of the
issued and outstanding shares, of the Series B Preferred Stock; and

 

WHEREAS, BBCN is willing to exchange the Series B Preferred Stock held by it for
Common Stock on the terms and conditions set forth in this Agreement (the “BBCN
Exchange”); and

 

WHEREAS, concurrently with the BBCN Exchange, Broadway proposes (i) to issue
shares of its Common Stock to the United States Department of Treasury (the
“Treasury Department”) in exchange for all of the issued and outstanding shares
of Broadway’s Fixed Rate Cumulative Perpetual Preferred Stock, Series D and
Broadway’s Fixed Rate Cumulative Perpetual Preferred Stock, Series E
(collectively, the “TARP Preferred Stock”) held by the Treasury Department and
comprising all of the issued and outstanding shares of the TARP Preferred Stock
(the “Treasury Exchanges”), and (ii) to enter into and complete exchanges of its
Common Stock for all of the issued and outstanding shares of Broadway’s Series A
Noncumulative Perpetual Preferred Stock and Series C Noncumulative Perpetual
Convertible Preferred Stock with the holders of such respective series of
preferred stock (the “Other Preferred Stock Exchanges,” and, collectively with
Treasury Exchanges, the “Other Exchanges”); and

 

WHEREAS, concurrently with the BBCN Exchange and the Other Exchanges described
above, Broadway proposes to sell Common Stock to investors for cash in a private
placement transaction (the “Equity Offering”).

 

NOW THEREFORE, in consideration of the mutual covenants herein set forth, the
parties hereto agree as follows:

 

1.             SHARE EXCHANGE.  On the terms and subject to the conditions set
forth herein, BBCN agrees to transfer to Broadway all of its right, title and
interest in and to the shares of Series B Preferred Stock of which BBCN or a
nominee is the registered owner (the “Shares”) in exchange for and against
delivery of Common Stock at an exchange ratio equal to (A) 50% of the aggregate
liquidation preference of all of the shares of Series B Preferred Stock
exchanged, divided by (B) the per share value assigned to the Common Stock in
connection with Broadway’s exchange of Common Stock with the Treasury Department
for the TARP Preferred

 

--------------------------------------------------------------------------------


 

Stock held by the Treasury Department, which value Broadway and the Treasury
Department have agreed will be the lowest price per share paid by the investors
in the Equity Offering.

 

2.             CLOSING.  The completion of the transactions contemplated by this
Agreement (the “Closing”) shall take place concurrently with the completion of
the Treasury Exchanges prior to August 31, 2013 (or such later date to which
BBCN consents) (the “Closing Date”), as follows: BBCN shall deliver or cause to
be delivered the Shares to be exchanged hereunder to Broadway or Broadway’s
agent in such manner as shall be reasonably acceptable to Broadway and effective
to convey all right, title and interest of BBCN in the Shares to Broadway
against delivery by Broadway through the transfer agent for Broadway Common
Stock, or such other means as shall be reasonably acceptable to BBCN, of the
number of shares of Common Stock provided for herein, registered in such names
as BBCN shall specify to Broadway at least three (3) business days prior to the
Closing.

 

3.             CONDITIONS TO CLOSING.  The obligation of BBCN to consummate the
BBCN Exchange is also subject to the fulfillment (or waiver by BBCN) at or prior
to the Closing of each of the following conditions:

 

(a)           Broadway shall complete the Other Exchanges concurrently with the
BBCN Exchange.

 

(b)           Broadway shall complete the Equity Offering concurrently with the
BBCN Exchange.

 

(c)           Broadway shall complete the issuance of shares of Broadway Common
Stock in partial satisfaction of indebtedness owed to BBCN Bank pursuant to that
certain Agreement for the Partial Satisfaction of a Debt Previously Contracted
concurrently with the BBCN Exchange.

 

(d)           Broadway shall complete the issuance of shares of Broadway Common
Stock in complete satisfaction of the indebtedness of Broadway to National
Community Investment Fund, acquired in connection herewith pursuant to the Loan
Purchase and Sale Agreement entered into concurrently herewith between BBCN
Bank, a California corporation, and National Community Investment Fund.

 

(e)           The representations and warranties of Broadway set forth in this
Agreement shall be true and correct in all material respects as though made on
and as of the Closing Date (other than representations and warranties that by
their terms speak as of another date, which representations and warranties shall
be true and correct in all respects as of such other date).

 

(f)            Broadway shall have performed in all material respects all
obligations required to be performed by it under this Agreement at or prior to
the Closing.

 

4.             MUTUAL REPRESENTATIONS AND WARRANTIES.  Broadway hereby makes the
following representations and warranties to BBCN, and BBCN hereby makes the
following representations and warranties to Broadway:

 

2

--------------------------------------------------------------------------------


 

(a)           Broadway is a corporation duly incorporated, validly existing and
in good standing under the laws of Delaware.  BBCN is a corporation duly
incorporated, validly existing and in good standing under the laws of Delaware.

 

(b)           (i) Each has full power and authority to enter into this Agreement
and to consummate the transactions contemplated hereby, and (ii) the person or
entity who has executed this Agreement is duly authorized to do so and thereby
bind the party on whose behalf he, she or it is purporting to act.

 

(c)           This Agreement is a valid and binding agreement, enforceable
against each party in accordance with its terms.

 

5.             REPRESENTATIONS AND WARRANTIES OF BROADWAY.  Broadway hereby
makes the following representations and warranties to BBCN:

 

(a)           Upon issuance, the Common Stock to be issued by Broadway pursuant
hereto (i) will be duly and validly authorized and issued, fully paid and
nonassessable, and BBCN will acquire such Common Stock free and clear of any
liens, encumbrances, pledges, security interests or other restrictions or claims
of third parties, and (ii) will, when combined with shares that may be issued to
BBCN or its affiliates in connection with the partial exchange of the loan from
BBCN Bank to Broadway comprise less than, or equal to, 9.90% of Broadway’s
issued and outstanding shares of Common Stock.

 

(b)           Broadway is a certified Community Development Financial
Institution and its business strategy emphasizes serving the credit and other
banking needs of the low-to-moderate income communities it serves.

 

(c)           Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, will violate, result in a
breach of any of the terms or provisions of, constitute a default (or in any
event that, with the giving of notice or the passage of time or both would
constitute a default) under, accelerate any obligations under, or conflict with,
(i) Broadway’s charter, articles or certificate of incorporation or bylaws, or
other organizational documents, if applicable, or any agreement, indenture or
other instrument to which Broadway is a party or by which Broadway or Broadway’s
properties are bound, (ii) any judgment, decree, order or award of any court,
governmental body or arbitrator to which Broadway is subject, or (iii) any law,
rule or regulation applicable to Broadway.

 

(d)           Neither Broadway nor any person acting on its behalf has taken any
action (including any offering of any securities of Broadway under circumstances
which would require the integration of such offering with the offering of the
Common Stock or Common Stock Equivalents (as defined below) under the Securities
Act of 1933, as amended, (the “Act”) and the rules and regulations of the
Securities and Exchange Commission promulgated thereunder), which might subject
the offering, issuance or sale of the Common Stock or Common Stock Equivalents
to BBCN pursuant to this Agreement to the registration requirements of the Act.

 

(e)           No broker, finder or investment banker is entitled to any
financial advisory, brokerage, finder’s or other fee or commission in connection
with this Agreement or the

 

3

--------------------------------------------------------------------------------


 

transactions contemplated hereby based upon arrangements made by or on behalf of
Broadway or any subsidiary of Broadway for which BBCN could have any liability.

 

6.             REPRESENTATIONS AND WARRANTIES OF BBCN.  BBCN hereby represents
and warrants to Broadway that it is the sole legal and beneficial owner of the
Shares to be exchanged by it pursuant to this Agreement, and, upon the Closing,
Broadway will acquire the Shares free and clear of any liens, encumbrances,
pledges, security interests or other restrictions or claims of third parties.

 

7.             SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  All representations,
warranties and agreements of each party hereto shall survive the Closing.

 

8.             RETIREMENT OR PURCHASE OF COMMON STOCK.  Should Broadway at any
time and for any reason desire to retire or repurchase shares of its outstanding
Common Stock, Broadway shall give BBCN thirty (30) days’ prior written notice of
such intent.  Such notice shall specify the number of outstanding shares of
Common Stock prior to such retirement or repurchase, and the number of
outstanding shares of Common Stock after giving effect to such retirement or
repurchase.  Upon receipt of such notice, BBCN shall have the right to sell to
Broadway, at the same price per share as that at which Broadway proposes to
retire or repurchase its other shares of outstanding Common Stock, the minimum
number of shares of Common Stock that would result in BBCN and its affiliates
owning less than, or equal to, 9.90% of the outstanding shares of Common Stock
of Broadway after giving effect to such retirement or repurchase and such sale
by BBCN to Broadway; provided, that (i) Broadway shall not be required hereby to
purchase more shares of Common Stock than were indicated in its notice of
desired purchase sent to BBCN, (ii) Broadway may decide not to purchase any
shares of Common Stock, and (iii) BBCN’s right to sell Common Stock pursuant
hereto shall be subject to pro rata reduction to the extent that CJA Private
Equity Financial Restructuring Master Fund I LP and/or National Community
Investment Fund exercise the similar sale rights granted to them by Broadway,
based on the respective numbers of shares of Common Stock requested to be sold
by each.  Within ten (10) days after the receipt of such notice by BBCN, BBCN
shall notify Broadway in writing of its intent to exercise its rights to sell
shares of Common Stock to Broadway pursuant to this Section 8, which shall
include the number of shares of Common Stock to be sold by BBCN to Broadway in
accordance with this Section 8, the owner of such shares and the proposed
closing date, which date shall be no later than the business day preceding the
date of the retirement or repurchase. Such option shall be in effect as long as
BBCN maintains a beneficial ownership in Broadway Common Stock.  The provisions
of this Section 8 shall apply to any Common Stock Equivalents or non-voting
preferred stock or non-voting common stock of Broadway theretofore issued in
exchange for Common Stock at the request of BBCN.

 

9.             TRANSFER OF COMMON STOCK.  Subject to compliance with applicable
securities laws, BBCN shall be permitted to transfer, sell, assign or otherwise
dispose of (“Transfer”) all or a portion of BBCN’s Common Stock at any time, and
Broadway shall take all steps as may be reasonably requested by BBCN to
facilitate the Transfer of Common Stock.

 

10.          ISSUANCE OF EQUITY SECURITIES.  Broadway agrees not to issue equity
securities ranking senior to the Common Stock for a period of two (2) years from
the Closing Date, except in the following circumstances:  (i) in connection with
the provisions of a

 

4

--------------------------------------------------------------------------------


 

shareholders’ rights plan of Broadway; (ii) in connection with a rights offering
or other distribution to shareholders of Common Stock in proportion to their
respective ownership interests; or (iii) if approved by the holders of a
majority of the outstanding Common Stock.

 

11.          POSSIBLE COMMON STOCK EQUIVALENT TRANSACTION.

 

(a)           Broadway does not currently have sufficient authorized but
unissued shares of Common Stock available under its certificate of incorporation
to enable it to complete the BBCN Exchange, each of the Other Exchanges, and the
Equity Offering.  In addition, issuance of Common Stock for such purposes would
ordinarily require approval by Broadway’s stockholders pursuant to Rule 5635 of
the corporate governance rules of the Nasdaq Stock Market.  Accordingly,
Broadway has agreed with the Treasury Department that Broadway will, as a
condition to completion of the Treasury Exchanges, either:  (i) obtain the
required Broadway stockholder approval under the Nasdaq corporate governance
rules and complete the other steps required to amend its certificate of
incorporation to authorize the issuance of a sufficient number of shares of
Common Stock for such purposes; or (ii) file a certificate of designations with
the Secretary of State of the State of Delaware to designate a new series of
preferred stock out of Broadway’s authorized but unissued preferred stock, to be
designated Series F Common Stock Equivalent (the “Common Stock Equivalents”),
the terms of which will include that, upon the affirmative vote of the
stockholders of Broadway specified in such certificate and relating to an
increase in the shares of Common Stock it is authorized to issue (the “Required
Vote”), such preferred stock shall be mandatorily convertible into the number of
shares of Common Stock that would be issued directly if the Treasury Exchanges
were made for Common Stock and an escalating non-cumulative dividend requirement
to provide an incentive to the stockholders of Broadway to provide such vote. 
The certificate of designations for such series of preferred stock shall be
substantially in the form attached as Exhibit A to this Agreement.  Broadway and
the Treasury Department have further agreed in such event that the Treasury
Exchanges shall be for shares of the Common Stock Equivalents rather than shares
of Common Stock.  The number of shares of Common Stock Equivalents to be issued
in such alternative transaction (excluding shares to be issued in respect of
accrued cumulative dividends under the terms of the TARP Preferred Stock) shall
be the number of shares of Common Stock Equivalents that has an aggregate
liquidation preference equal to 50% of the liquidation preference of all of the
TARP Preferred Stock to be exchanged.

 

(b)           BBCN hereby agrees that if the Treasury Exchanges are completed
using Common Stock Equivalents, then BBCN will exchange all of its shares of
Series B Preferred Stock for shares of Common Stock Equivalents on the same
basis, as adjusted to reflect the different per share liquidation preferences of
the Series B Preferred Stock and the TARP Preferred Stock, that is, the number
of shares of Common Stock Equivalents to be issued to BBCN shall equal the
number determined by dividing (A) 50% of the aggregate liquidation preference of
all of the Shares exchanged by BBCN by (B) $1,000, which is the per share
liquidation preference of the Common Stock Equivalents.  BBCN further agrees to
vote all shares of Common Stock Equivalents and Common Stock that it owns or
controls so as to obtain the Required Vote.

 

(c)           Broadway represents and warrants that the Common Stock Equivalents
will have been duly and validly authorized by all necessary action, and, when
issued and delivered

 

5

--------------------------------------------------------------------------------


 

pursuant to this Agreement, such Common Stock Equivalents will be duly and
validly issued and fully paid and nonassessable, will not be issued in violation
of any preemptive rights, will not subject the holder thereof to personal
liability, and such shares will rank pari passu with or senior to all other
series or classes of preferred stock, whether or not issued or outstanding.

 

12.          NOTICE.  Any notice required or permitted to be given to either
party under this Agreement shall be deemed duly given and effective if such
notice is either served personally or placed in the United States mail, postage
prepaid, addressed as indicated below:

 

As to BBCN:

 

BBCN Bancorp, Inc.
3731 Wilshire Blvd, Suite 1000
Los Angeles, California 90010
Attn: Executive Vice President and Chief Financial Officer

 

As to Broadway:

 

Broadway Financial Corporation
5055 Wilshire Boulevard, Suite 500
Los Angeles, CA 90036
Attn: Senior Vice President and Chief Financial Officer

 

13.          FURTHER ASSURANCES.  Each party hereto shall promptly execute and
deliver such further agreements and instruments, and take such further actions,
as either of the other parties may reasonably request in order to carry out the
purpose and intent of this Agreement.

 

14.          ASSIGNABILITY AND PARTIES IN INTEREST.  This Agreement shall not be
assignable by any of the parties hereto without the prior written consent of all
the other parties hereto.  This Agreement shall inure to the benefit of and be
binding upon the parties and their respective permitted successors and assigns.

 

15.          GOVERNING LAW.  This Agreement shall be governed by and construed
and enforced in accordance with the internal substantive law, and not the law
pertaining to conflicts or choice of law, of the State of California.

 

16.          COUNTERPARTS.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

 

17.          COMPLETE AGREEMENT.  This Agreement is an integrated agreement
containing the entire agreement between the parties hereto with respect to the
subject matter hereof, and shall supersede all previous and all contemporaneous
oral or written negotiations, commitments or understandings.

 

18.          MODIFICATIONS, AMENDMENTS AND WAIVERS.  This Agreement may be
modified, amended, or otherwise supplemented only by a writing signed by the
parties against

 

6

--------------------------------------------------------------------------------


 

whom it is sought to be enforced in such amended, modified or supplemented
form.  No waiver of any right or power hereunder shall be deemed effective
unless and until a writing waiving such right or power is executed by the
parties waiving such right or power.

 

19.          NO THIRD PARTY BENEFICIARIES.  There are no third party
beneficiaries under this Agreement or intended by any party hereto.

 

20.          CAPTIONS.  The paragraph captions contained in this Agreement are
for convenience only and do not constitute a part of the provisions.

 

[signature page follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the first date written above.

 

BROADWAY FINANCIAL CORPORATION

 

BBCN BANCORP, INC.

 

 

 

 

 

 

By:

/S/ Wayne-Kent A. Bradshaw

 

By:

/S/ Mark Lee

 

 

 

 

 

Name:

Wayne-Kent A. Bradshaw

 

Name:

Mark Lee

 

 

 

 

 

Title:

Chief Executive Officer and President

 

Title:

Executive Vice President and Chief Credit Officer

 

8

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Certificate of Designations for Series F Common Stock Equivalent

 

9

--------------------------------------------------------------------------------